Title: To James Madison from John Mitchell, 3 August 1804 (Abstract)
From: Mitchell, John
To: Madison, James


3 August 1804, Le Havre. “Since I last had the honor of Writeing you, in which I mentiond this place being Bombarded by the British fleet, which is Composed of 7 frigats 5 Bomb vessells & 3 Cutters, and have kept the place in constant dread, On the Eveng. of the 1st. inst: about 7 oClock they began to throw Shells at the Town, which continued till Nine, with in considerable damage. Yesterday Morng ¼ before 7 oClock they renued the Attack, haveing entered the Seine, they were less Annoyed, that part of Town being least defended, they kept up a Heavy fire from the frigats & Bomb vessells, a nomber of shells fell in the Town: yet but few persons were hurt, I believe none killed; tho some few houses are damaged: the injury is far less than could have been expected, as the fireing continued ’till 11 oClock: a Shell fell on board a pinache that was in the Bason & went threw her, this was the only damage received in the port. I escaped more narrowly this day than the former, a shell pearced the roof of the House joining Me & struck the partition Wall & forced in a quantity of Bricks & Mortar fortunately it did not burst, or the Damage would have been considerable.
“During the Action there was a very thick fog, that & the Smoak, prevented Me distinguishing perfectly—I could only discover one of the Ships that sufferd she had her Main top mast shot away by a Gun boat that Attacked with great hardiness this Bomb vessel⟨l⟩ ’tho protected by a frigat and a Cutter she approched so near as to fire Musketry—and grape shot from a 24 pdr. It is presumable much damage was done on board the Bomb vessell as She hailed out to Sea; directly after this, as the Tide had fallen Much, the fireing ceased and all Stood to the Sea ward the wind being from the N. E. they went of large, the fog is still very thick that can not discover wether they keep the station or not. From such repeated Attacks I am inclind to believe the intention is to destroy the place if possible. Perhaps placeing the Prames, some Bombards & Gun boats in the Seine, may prevent their Approaching so Near, & save the Town. All most all the Inhabitants have moved their effects and left the Town, should they renue their attacks, I will as they occur Note them to you.”
